Citation Nr: 9909662	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  98-00 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture at L2-L3, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1955 to 
June 1959.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the veteran's claim seeking 
entitlement to an increased rating for residuals of a 
fracture at L2-L3 from 10 percent disabling.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

The veteran's service-connected residuals of a fracture at 
L2-L3 is evaluated as 10 percent disabling under Diagnostic 
Code 5285 for residuals of a fracture of the vertebra.  
Instructions for Diagnostic Code 5285 provide that in cases 
where the criteria for a 60 percent rating are not met, the 
disability is to be rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  As per the instructions, the 
veteran's service-connected disability must be considered 
under Diagnostic Code 5295 for lumbosacral strain as well as 
under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision which included important guidelines 
for developing cases involving orthopedic disabilities.  In 
the case of DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (1995) or 38 C.F.R. § 4.45 (1995).  
It was also held that the provisions of 38 C.F.R. § 4.14 
(1995) (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.  

The veteran was afforded a VA examination for his back in 
September 1997.  The examiner stated that the veteran's range 
of motion of the back was within normal limits.  However, the 
examiner did not comment on whether the veteran had pain on 
movement at the time of the examination and also did not 
comment on the degree of pain on use of the lumbar spine.  In 
short, the examination did not comply with the directives of 
DeLuca.  Therefore, the veteran must be afforded another VA 
examination that considers the factors discussed in DeLuca 
and relates how they affect the veteran's lumbar spine.  

Based on the foregoing discussion, the Board hereby REMANDS 
the case to the RO for the following action:

1.  The RO should assure that copies of 
all current relevant medical reports are 
included in the claims folder.  

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected residuals of a fracture at L2-
L3.  The examiner should provide 
diagnoses of all disorders of the 
veteran's lumbar spine.  Such tests as 
the examining physician deems appropriate 
should be performed to include any 
neurological testing if warranted by the 
examination.  These tests should include 
a complete test of the range of motion of 
the veteran's lumbar spine.  In 
describing the range of motion of the 
spine, the examiner should answer the 
following questions: 

a.  What are the standards for 
normal ranges of motion?

b.  How do the examination findings 
relate to that standard in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

c.  Does the veteran have ankylosis 
of the lumbar spine, and, if so, is 
such ankylosis favorable or 
unfavorable?  

The examination report should also 
include responses appropriate to the 
diagnostic criteria for the Diagnostic 
Code regarding lumbosacral strain.  The 
examiner should be asked to answer the 
following questions:

d.  Does the veteran have 
lumbosacral strain such that there 
is characteristic pain on motion?

e.  Does the veteran have 
lumbosacral strain such that there 
is muscle spasm on extreme forward 
bending, loss of lateral spine 
motion, unilateral, in standing 
position?

f.  Does the veteran have listing of 
his whole spine to the opposite 
side?

g.  Does the veteran have a positive 
Goldthwaite's sign?

h.  Does the veteran have marked 
limitation of forward bending in the 
standing position?

i.  Does the veteran have loss of 
lateral motion with osteo-arthritic 
changes?

j.  Does the veteran have narrowing 
or irregularity of joint space?

k.  Does the veteran have abnormal 
mobility on forced motion? 

The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the lumbar spine.  The 
examiner should be asked to answer the 
following questions:

l.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on movement attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

m.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time  
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the appellant's medical history.

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

4.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
entitlement to an increased rating for 
residuals of a fracture at L2-L3 from 10 
percent disabling with particular 
consideration of 38 C.F.R. § 4.40, 4.45, 
as set forth in DeLuca, supra.  If the 
decision remains adverse to the veteran, 
the RO must issue a supplemental 
statement of the case, a copy of which 
should be provided the veteran, and his 
representative.  If the veteran fails to 
report for his scheduled examination, the 
RO must notify the veteran of the 
ramifications of his failure to report 
and allow him an opportunity to respond.  
After the veteran and his representative 
have been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).






- 7 -


